                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

HERBERT CARTER, JR.
                                                          CIVIL ACTION
VERSUS
                                                          NO. 18-760-JWD-RLB
BEAUREGARD TORRES, III, ET AL.
                             OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated September 13, 2019, to which no objection was

filed;

         IT IS ORDERED that the claims against defendant Andrian Bentley are dismissed,

without prejudice, for failure to serve.

         Signed in Baton Rouge, Louisiana, on October 1, 2019.

                                                S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
